PEBBLEBROOK HOTEL TRUST

Share Award Agreement

THIS SHARE AWARD AGREEMENT (the “Agreement”), dated as of the 11th day of
_March     , 2010, governs the Share Award granted by PEBBLEBROOK HOTEL TRUST, a
Maryland real estate investment trust (the “Company”), to       Jon E.
Bortz       (the “Participant”), in accordance with and subject to the
provisions of the Company’s 2009 Equity Incentive Plan (the “Plan”). A copy of
the Plan has been made available to the Participant. All terms used in this
Agreement that are defined in the Plan have the same meaning given them in the
Plan.

1. Grant of Share Award. In accordance with the Plan, and effective as of
_March       11, 2010 (the “Date of Grant”), the Company granted to the
Participant, subject to the terms and conditions of the Plan and this Agreement,
a Share Award of _28,776       Common Shares (the “Share Award”).

2. Vesting. The Participant’s interest in the Common Shares covered by the Share
Award shall become vested and nonforfeitable to the extent provided in
paragraphs (a), (b), (c) and (d) below.

(a) Continued Employment. The Participant’s interest in one-third of the Common
Shares covered by the Share Award shall become vested and nonforfeitable on the
first anniversary of the Date of Grant if the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the first anniversary of the Date of Grant. The Participant’s interest in an
additional one-third of the Common Shares covered by the Share Award shall
become vested and nonforfeitable on the second anniversary of the Date of Grant
if the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the second anniversary of the Date of
Grant. The Participant’s interest in the remaining one-third of the Common
Shares covered by the Share Award shall become vested and nonforfeitable on the
third anniversary of the Date of Grant if the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the third anniversary of the Date of Grant.

(b) Change in Control. The Participant’s interest in all of the Common Shares
covered by the Share Award (if not sooner vested), shall become vested and
nonforfeitable on a Control Change Date if the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the Control Change Date.

(c) Death or Disability. The Participant’s interest in all of the Common Shares
covered by the Share Award (if not sooner vested), shall become vested and
nonforfeitable on the date that the Participant’s employment by the Company and
its Affiliates ends if (i) such employment ends on account of the Participant’s
death or permanent and total disability (as defined in Code section 22(e)(3))
and (ii) the Participant remains in the continuous employ of the Company or an
Affiliate from the Date of Grant until the date such employment ends.

(d) Termination of Employment Without Cause. The Participant’s interest in all
of the Common Shares covered by the Share Award (if not sooner vested), shall
become vested and nonforfeitable on the date that the Participant’s employment
by the Company and its Affiliates ends if (i) such employment is terminated by
the Company or an Affiliate without Cause and (ii) the Participant remains in
the continuous employ of the Company or an Affiliate from the Date of Grant
until the date such employment ends. For purposes of this Agreement, the term
“Cause” means that the Board concludes, in good faith and after reasonable
investigation, that (i) the Participant has been charged by the United States or
a State or political subdivision thereof with conduct which is a felony under
the laws of the United States or any State or political subdivision thereof;
(ii) the Participant engaged in conduct relating to the Company constituting
material breach of fiduciary duty, willful misconduct (including acts of
employment discrimination or sexual harassment) or fraud; (iii) the Participant
breached his obligations or covenants restricting the recruitment of Company or
Affiliate employees to work for another employer set forth in an agreement with
the Company in any material respect; or (iv) the Participant materially failed
to follow a proper directive of the Board within the scope of the Participant’s
duties (which shall be capable of being performed by the Participant with
reasonable effort) after written notice from the Board specifying the
performance required and the Participant’s failure to perform within thirty days
after such notice. For this purpose, no act, or failure to act, on the
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
by the Participant not in good faith or if the result thereof would be unethical
or illegal.

Except as provided in this Section 2, any Common Shares covered by the Share
Award that are not vested and nonforfeitable on or before the date that the
Participant’s employment by the Company and its Affiliates ends shall be
forfeited on the date that such employment terminates.

3. Transferability. Common Shares covered by the Share Award that have not
become vested and nonforfeitable as provided in Section 2 cannot be transferred.
Common Shares covered by the Share Award may be transferred, subject to the
requirements of applicable securities laws, after they become vested and
nonforfeitable as provided in Section 2.

4. Shareholder Rights. On and after the Date of Grant and prior to their
forfeiture, the Participant shall have all of the rights of a shareholder of the
Company with respect to the Common Shares covered by the Share Award, including
the right to vote the shares and to receive, free of all restrictions, all
dividends declared and paid on the shares. Notwithstanding the preceding
sentence, the Company shall retain custody of the certificates evidencing the
Common Shares covered by the Share Award until the date that the Common Shares
become vested and nonforfeitable and the Participant hereby appoints the
Company’s Secretary as the Participant’s attorney in fact, with full power of
substitution, with the power to transfer to the Company and cancel any Common
Shares covered by the Share Award that are forfeited under Section 2.

5. No Right to Continued Employment. The grant of the Share Award does not give
the Participant any rights with respect to continued employment by the Company
or an Affiliate.

6. Governing Law. This Agreement shall be governed by the laws of the State of
Maryland except to the extent that Maryland law would require the application of
the laws of another State.

7. Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern. All references herein to the Plan shall mean the Plan as in effect
on the Date of Grant.

8. Participant Bound by Plan. The Participant hereby acknowledges that a copy of
the Plan has been made available to the Participant and the Participant agrees
to be bound by all the terms and provisions of the Plan.

9. Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon the Participant and his or her successors in
interest and the Company and any successors of the Company.

[signature page follows]

1

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.

          PEBBLEBROOK HOTEL TRUST   JON E. BORTZ By:      /s/ Raymond D. Martz—
  _/s/ Jon E. Bortz—          
Raymond D. Martz
  Jon E. Bortz Title:  
Chief Financial Officer,
 


Treasurer and Secretary

2